Citation Nr: 0800996	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-32 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 11, 
2000, for the assignment of a 100 percent disability rating 
for post-operative subtotal colectomy/ileostomy/ileoinguinal 
J pouch related to Crohn's disease with primary sclerosing 
cholangitis, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Donovan L. Parker, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 1980 
and from November 1980 to July 1981.  The appellant seeks 
surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied 
entitlement for an effective date earlier than October 11, 
2000, for the assignment of a 100 percent disability rating 
for post-operative subtotal colectomy/ileostomy/ileoinguinal 
J pouch related to Crohn's disease with primary sclerosing 
cholangitis, for accrued benefits purposes.  The appellant 
testified before the Board in June 2007.    


FINDINGS OF FACT

1.  In a January 1993 decision, the RO granted service 
connection for post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis, and rated the 
disability as 10 percent disabling, effective July 16, 1981; 
100 percent disabling, effective August 17, 1992; and 10 
percent disabling, effective October 1, 1992.  

2.  In a December 1993 decision, the RO increased the 
veteran's rating for post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis to 100 percent 
disabling, effective January 4, 1993; 10 percent disabling, 
effective July 1, 1993; 100 percent disabling, effective 
August 10, 1993; and 10 percent disabling, effective October 
1, 1993.  

3.  In a September 1994 rating decision, the RO increased the 
veteran's disability rating for post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis from 10 to 20 
percent disabling, effective October 1, 1993.  

4.  In an October 1997 rating decision, the RO continued the 
veteran's disability rating for post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis as 20 percent 
disabling, effective October 1, 1993.  The veteran did not 
appeal that decision.  

5.  The claimant has not raised a claim of entitlement to 
revision of the October 1997 rating decision based upon clear 
and unmistakable error (CUE).  

6.  On March 30, 2001, the RO received a claim for an 
increased rating for post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis.  

7.  In a January 2003 rating decision, the RO increased the 
veteran's disability rating for post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis from 20 to 100 
percent disabling, effective October 11, 2000.

8.  There is no medical evidence of record dated earlier than 
October 11, 2000, which demonstrates that the veteran would 
be entitled to a 100 percent disability rating for his 
service-connected post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 
2000, for the assignment of a 100 percent disability rating 
for service-connected post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The appellant contends that the veteran is entitled to an 
effective date earlier than October 11, 2000, for the 
assignment of a 100 percent disability rating for 
post-operative subtotal colectomy/ileostomy/ileoinguinal J 
pouch related to Crohn's disease with primary sclerosing 
cholangitis.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the 
Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 
(1998).   

A January 1993 RO decision granted service connection for the 
veteran's post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis and assigned a 10 
percent disability rating, effective July 16, 1981; a 100 
percent disability rating, effective August 17, 1992; and a 
10 percent disability rating, effective October 1, 1992.  A 
December 1993 RO decision assigned a 100 percent disability 
rating, effective January 4, 1993; a 10 percent disability 
rating, effective July 1, 1993; a 100 percent disability 
rating, effective August 10, 1993; and a 10 percent 
disability rating, effective October 1, 1993, for the 
veteran's post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis.  A September 
1994 rating decision granted an increased rating of 20 
percent for the post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis, effective 
October 1, 1993, and an October 1997 rating decision 
continued the 20 percent rating.  A January 2003 rating 
decision increased the veteran's post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis disability rating 
from 20 to 100 percent disabling, effective October 11, 2000, 
the date the RO found that it was first shown that the 
veteran's post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis was 100 percent 
disabling.  

While the RO found that the veteran's disability increased to 
100 percent disabling as of October 11, 2000, the question 
before the Board is whether there is an earlier date as of 
which entitlement to an increased rating of 100 percent is 
factually ascertainable.  The question then is whether, based 
upon the evidence of record, it is factually ascertainable 
that the veteran's post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis increased in 
severity in the one year prior to submitting his March 2001 
claim for an increased rating.  Therefore, the Board may 
consider the period from March 2000 to October 11, 2000, to 
determine if a 100 percent rating was warranted based on the 
March 2001 claim for increase.  Any ascertainable increase 
occurring prior to March 2000 would require that the 
effective date be the date of claim in March 2001, and thus 
the claim for an earlier effective date than October 11, 
2000, would be denied.  38 C.F.R. § 3.400 (o)(2) (2007).  The 
evidence for consideration in this regard includes treatment 
records dated from July 2000 to March 2001.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14; 38 C.F.R. § 4.113 (2007).   

Ratings under Diagnostic Codes (DCs) 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348, inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

The veteran's post-operative subtotal 
colectomy/ileostomy/ileoinguinal J pouch related to Crohn's 
disease with primary sclerosing cholangitis has been rated 
100 percent disabling under DC 7329-7323.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 7329 pertains to resection of the 
large intestine.  Diagnostic Code 7323 pertains to ulcerative 
colitis.  38 C.F.R. § 4.114, DCs 7323, 7329 (2007).

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no changes to DC 7323 or 
7329.  Diagnostic Code 7323 provides for a 100 percent rating 
for pronounced ulcerative colitis that results in marked 
malnutrition, anemia, and general debility, or where there is 
ulcerative colitis with serious complications such as liver 
abscesses.  38 C.F.R. § 4.114, DC 7323.   

Clinical records dated from July 2000 to October 2000 show 
that the veteran received treatment for diabetes mellitus, 
type II; pancreatitis; chest pain; and high blood pressure.  
A July 2000 letter from a private physician reported that the 
veteran had been a patient of the clinic since August 1992 
and noted the various surgeries that the veteran underwent in 
August 1992, January 1993, March 1993, and June 1994.  There 
was no evidence of digestive problems that caused marked 
malnutrition, anemia, and general debility or serious 
complications such as liver abscesses.  

The Board finds that at no time prior to October 11, 2000, 
was an increase in disability commensurate with a rating of 
100 percent factually ascertainable.  There is no competent 
evidence prior to October 11, 2000, and within one year prior 
to the date of claim for increase, that the veteran suffered 
from marked malnutrition, anemia, and general debility 
related to his Crohn's disease or sclerosing cholangitis.  
Similarly, there is no competent evidence prior to October 
11, 2000, and within one year prior to the date of claim for 
increase, that the veteran experienced serious complications, 
including liver dysfunction, related to his Crohn's disease 
or sclerosing cholangitis.  The Board notes that the veteran 
had been determined by the Social Security Administration 
(SSA) to be 100 percent disabled due to chronic liver 
disease.  However, SSA had determined that the date the 
veteran's disability began was January 2, 2001, which is 
later than the October 11, 2000, date of entitlement assigned 
by the RO.  Accordingly, there is no evidence that 
establishes that the veteran was entitled to a 100 percent 
evaluation prior to October 11, 2000.   

As the evidence does not show that the veteran's post-
operative subtotal colectomy/ileostomy/ileoinguinal J pouch 
related to Crohn's disease with primary sclerosing 
cholangitis met the criteria for a 100 percent rating prior 
to October 11, 2000, an earlier effective date for the 100 
percent evaluation is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2006 and April 
2006 and a rating decision in December 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.





ORDER

An effective date earlier than October 11, 2000, for the 
assignment of a 100 percent disability rating for post-
operative subtotal colectomy/ileostomy/ileoinguinal J pouch 
related to Crohn's disease with primary sclerosing 
cholangitis, for accrued benefits purposes, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


